Citation Nr: 0728948	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
carcinoma of the larynx, status post supraglottic 
laryngectomy (hereafter "throat disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

A Board videoconference hearing was conducted in July 2007 by 
the undersigned.


FINDING OF FACT

The evidence shows that the veteran has permanent speech, 
swallowing, and eating impairment, as well as sleep 
disturbances, due to his throat disability.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for a throat disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.97, Diagnostic Codes (DC) 
6516, 6518 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the December 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As the veteran's claim is being granted, the RO 
will be responsible for addressing any notice defect with 
respect to the effective date element when effectuating the 
award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examination.  Although the veteran contended that the 
severity of his disability had increased since the June 2004 
VA examination, or was inadequately described by the VA 
examiner, the veteran did not indicate that his disability 
had increased since the October 2004 evaluation by the 
private provider whose statement was submitted in November 
2004.  As there is no other indication or allegation that the 
veteran's throat disability has increased in severity or that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Increased evaluation claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In June 2004, the veteran underwent a VA nose, sinus, larynx, 
and pharynx examination.  The veteran had a supraglottic 
laryngectomy in June 2002.  He did not have radiation or 
chemotherapy.  The examiner stated that the veteran was able 
to speak and swallow normally.  The veteran reported 
occasional intermittent congestion and dyspnea on exertion.  
He denied chest pain and dyspnea at rest.  The examiner 
stated that the veteran did not have a speech impairment and 
was not incapacitated.  The veteran stated that he did not 
aspirate as long as he ate slowly and chewed his food well.  
However, he aspirated when he at with his head extended or in 
a supine position.  He denied otalgia and odynophagia.  

Upon examination, the veteran had a deviate septum of his 
nose to the left with 50 percent deviation.  The examiner 
stated that nasal endoscopy was performed, and disclosed that 
the oral cavity was without masses, and the floor of his 
mouth and base of the tongue were soft.  The veteran had no 
masses or lympadenopathy in his neck.  The veteran had normal 
true cords and true cord motion.  There were no mucosal 
lesions or mucous.  His sinuses were nontender and there was 
no purulent discharge or cresting.  No nodes were palpable in 
his neck.  

In October 2004, the veteran's private physician, Dr. R.B., 
sent him a letter summarizing an office visit.  Dr. B. stated 
that the veteran did not have recurrence of his larynx 
cancer.  However, he noted that the veteran had a speech 
problem, problems handing secretions and post-nasal drainage, 
and swallowing problems.  Dr. B. stated that these problems 
would be permanent for the veteran.  The Board finds that Dr. 
B.'s letter is entitled to great probative weight than the 
report of the June 2004 VA examination, in part because 
portions of the report of the June 2004 VA examination 
conflict with the symptoms the veteran displayed during his 
hearing.  For example, the veteran had diminution of the 
power of his voice during the hearing, and was unable to 
pronounce certain letters clearly, even though these symptoms 
were not noted in the VA examination report.  Because the 
Board has accepted Dr. B.'s report of the veteran's symptoms 
as probative of the severity of his disability, and the 
veteran does not allege that his disability has increased in 
severity since his evaluation by Dr. B., no further medical 
evidence is required to fairly adjudicate the claim.

The veteran's throat disability is currently evaluated as 
noncompensable under DC 6518, total laryngectomy.  38 C.F.R. 
§ 4.97.  He asserts that he is entitled to a compensable 
initial rating for his service-connected throat disability. 

Under DC 6518, a 100 percent rating is warranted for a total 
laryngectomy.  The rater is instructed to rate the residuals 
of a partial laryngectomy as laryngitis (DC 6516), aphonia 
(DC 6519), or stenosis of the larynx (DC 6520).  

Under DC 6516, chronic laryngitis, a 10 percent evaluation is 
warranted when there is hoarseness, with inflammation of 
cords or mucous membrane.  A 30 percent evaluation is 
warranted when there is hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  There is no higher available 
rating under DC 6516.  The veteran does not meet the criteria 
for a compensable, 10 percent, evaluation under this DC, 
because there is no evidence that he has inflammation of the 
vocal cords or mucous membrane, and he does not meet the 
criteria specified for a 30 percent evaluation, since he has 
no recurrence of the malignant changes which required 
surgery.  However, it is undisputed that he has some 
difficulty speaking, which is similar to hoarseness.  At his 
July 2007 video conference hearing, he demonstrated that he 
cannot speak normally, and as discussed below, he experiences 
several other symptoms that are disabling. 

Under DC 6519, complete organic aphonia, a 60 percent 
evaluation is warranted when the veteran is constantly unable 
to speak above a whisper.  A 100 percent evaluation is 
warranted when the veteran has a constant inability to 
communicate by speech.  This DC does not provide a basis for 
a compensable evaluation, since the veteran does not have 
aphonia.  At his July 2007 video conference hearing, he 
testified that he could speak above a whisper in the 
mornings, when his voice was strongest, and he did speak 
above a whisper during the hearing.  Although his vice became 
weaker as the hearing progressed, he was still able to speak 
above a whisper at the conclusion of the hearing.  

Under DC 6520, stenosis of the larynx, ratings are assigned 
based on the outcome of a pulmonary function test (PFT).  A 
10 percent evaluation is assigned when the FEV-1 is 71 to 80 
percent predicted, with flow-volume loop compatible with 
upper airway obstruction.  However, the Board finds that this 
diagnostic code is not applicable to the veteran, because he 
himself testified that his ability to breathe and catch his 
breath is unchanged since his surgery, and private medical 
evidence dated in June 2002, prior to the service-connected 
larngectomy, discloses that the veteran had dyspnea with 
exertion.  The Board notes that the record discloses that the 
veteran stopped working in 1995 as the result of a pulmonary 
embolism.  The October 2004 statement from Dr. B. did not 
indicate that difficulty breathing was one of the residuals 
of the surgery.  This evidence confirms that DC 6520 is not 
the appropriate diagnostic code under which to evaluate the 
veteran's current symptoms of throat disability.  Therefore, 
remand to obtain a report of pulmonary function testing is 
not required.

The Board finds that by analogy, the veteran's disability is 
best described by DC 6516, chronic laryngitis.  The Board is 
aware that no DC accurately depicts the veteran's residuals 
of a partial laryngectomy.  However, it is clear that he is 
significantly disabled by these residuals.  As demonstrated 
at his hearing, the veteran is unable to speak normally.  
Further, he testified that his voice was strongest in the 
mornings, and diminished almost completely by the end of the 
day.  He also stated that he was unable to swallow his saliva 
at night, and that he woke up three times a night, every 
night, chocking on his saliva.  He reported that he slept in 
two-hour blocks.  The veteran also testified as to problems 
eating and swallowing.  

All of these disabilities are permanent in nature, as 
explained in Dr. R. B.'s October 2004 letter.  The Board 
finds the veteran's testimony at his videoconference hearing 
to be highly credible, and entitled to great probative 
weight.  It provides very strong evidence in favor of his 
claim that residuals of the service-connected laryngectomy 
should be compensable.  

While the veteran does not have submucous infiltration or 
nodules of cords, the criteria specified for a 30 percent 
evaluation under DC 6515, he does have sleep disturbance due 
to awakening because of his difficulty swallowing, problems 
swallowing and eating, and a speech problem observed at the 
hearing.  The Board notes that the veteran remains able to 
chew and swallow hard food, although requiring attention to 
chewing and proper positioning for swallowing.  There is no 
medical evidence, including in Dr. B.'s October 2004 letter 
or in the veteran's own testimony, that his ability to 
swallow is limited to liquids.

Even though the veteran does not meet the criteria specified 
for a 30 percent evaluation, he has residuals of the surgery 
which are not addressed in the specified criteria.  The Board 
notes, with regard to the determination that a 30 percent 
evaluation is appropriate, that esophageal stricture with 
moderate symptoms but permitting swallowing not limited to 
liquids only warrants a 30 percent evaluation.  The Board 
finds that the veteran's disability, with all symptoms 
considered together, warrants a 30 percent evaluation under 
DC 6515 by analogy.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports an increased evaluation for a throat disability.  
The overall disability picture for the veteran's throat 
disability closely approximates a 30 percent rating under DC 
6516.  38 C.F.R. § 4.7.  The appeal is granted.  

The veteran is not entitled to a disability rating higher 
than 30 percent because that is the highest disability 
evaluation available under DC 6516.  In order to receive a 
higher evaluation, he would have to be rated under DC 6519, 
aphonia.  The veteran does not have constant inability to 
speak above a whisper.  Therefore, he is not entitled to a 60 
percent evaluation under DC 6519.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The Board notes that the record discloses 
that the veteran ceased working in 1995, several years prior 
to the service-connected laryngectomy.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a rating greater than 30 percent for a throat 
disability.  38 C.F.R. § 4.3.  


ORDER

An initial 30 percent disability evaluation is granted for a 
throat disability, subject to law and regulations governing 
the effective date of an award of monetary compensation; the 
appeal is granted to this extent only. 





____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


